UPON REMAND FOR RECONSIDERATION
PER CURIAM.
Pursuant to the Supreme Court’s opinion in Department of Revenue of the State of Florida v. Stan Musial & Biggie’s, Inc., 387 So.2d 365 (Fla.1980), this Court has reconsidered its opinion in Stan Musial & Biggie’s, Inc. v. State Department of Revenue, 363 So.2d 375 (Fla. 1st DCA 1978), and upon reconsideration reverses its prior decision and adopts the opinions of the Supreme Court in Roger Dean Enterprises, Inc. v. State, etc., 387 So.2d 358 (Fla.1980), and Department of Revenue v. Brunner Enterprises, Inc., 390 So.2d 713 (Fla.1980). Accordingly, the final order of the Department of Revenue is AFFIRMED.
MILLS, McCORD, and ERVIN, JJ., concur.